UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 06-1938


ALEJANDRO GONZALES-SILVA,

               Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

               Respondent.



                             No. 07-1143


ALEJANDRO GONZALES-SILVA,

               Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

               Respondent.



                             No. 07-1683


ALEJANDRO GONZALES-SILVA,

               Petitioner,

          v.
MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   November 20, 2008          Decided:   December 15, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petitions dismissed in part and denied in part by unpublished
per curiam opinion.


Thomas A. Elliot, Fabienne Chatain, Thomas H. Tousley, ELLIOT &
MAYOCK, Washington, D.C., for Petitioner. Gregory G. Katsas,
Assistant Attorney General, Lyle D. Jentzer, Senior Litigation
Counsel, Stacey I. Young, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Alejandro       Gonzales-Silva,           a     native       and     citizen      of

Peru, seeks review of orders of the Board of Immigration Appeals

(Board) affirming the Immigration Judge’s discretionary denial

of   his   application      for      adjustment       of    status       and    denying      his

motions    to    reopen    and       reconsider.          We    have     fully       considered

Gonzales-Silva’s contentions, and conclude that we are without

jurisdiction       to     review        the       Board’s       order      affirming         the

discretionary      denial       of    adjustment      of       status.         See    8   U.S.C.

§ 1252(a)(2)(B)(i)          (2006).                 Next,        we       have         reviewed

Gonzales-Silva’s arguments and find no abuse of discretion in

the Board’s orders denying Gonzales-Silva’s motions to reopen

and reconsider.           See 8 C.F.R. § 1003.2(a) (2008); Afanwi v.

Mukasey, 526 F.3d 788 (4th Cir. 2008).

            Accordingly, we dismiss in part and deny in part the

petitions for review.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the    court    and       argument      would        not     aid   the

decisional process.

                                                      PETITIONS DISMISSED IN PART
                                                               AND DENIED IN PART




                                              3